ITEMID: 001-79767
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF CASTRAVET v. MOLDOVA
IMPORTANCE: 2
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art. 5-3;Violation of Art. 5-4;Non-pecuniary damage - financial claim;Costs and expenses partial award
JUDGES: Nicolas Bratza
TEXT: 6. The applicant was born in 1946 and lives in Chişinău.
7. On 25 May 2005 the applicant was arrested by the Centre for Fighting Economic Crime and Corruption (CFECC) on charges of embezzlement. He had completed his University studies, did not have a criminal record, was employed and had a permanent domicile.
8. On 27 May 2005 the investigating judge of the Buiucani District Court, issued a warrant for his remand in custody for 10 days. The reasons given by the court for issuing the warrant were that:
“The criminal proceedings were instituted in accordance with the law in force. [The applicant] is suspected of having committed a serious offence for which the law provides imprisonment of more than two years; the evidence submitted to the court was obtained lawfully; the isolation of the suspect from society is necessary; he could abscond from law-enforcement authorities or the court; he could obstruct the finding of truth in the criminal investigation or re-offend”.
9. The applicant appealed against this decision arguing inter alia that the suspicion against him was groundless, that he did not have any intention of absconding or obstructing the investigation in any way and that he was ready to co-operate with the investigation body.
10. On 1 June 2005, the applicant's appeal was dismissed by a panel of three judges of the Chişinău Court of Appeal.
11. On 3 June 2005 the Buiucani District Court prolonged the applicant's detention on remand for a further 30 days. The court reasoned that detention was necessary because:
“[the applicant] is suspected of having committed a very serious offence, there is a risk that he may put pressure on witnesses or put himself out of the reach of law-enforcement authorities; and there is a continuing need to isolate him from society”.
12. The applicant appealed against this decision and submitted the same arguments as advanced in his first appeal.
13. On 9 June 2005 the Chişinău Court of Appeal dismissed the applicant's appeal without relying on any new arguments.
14. The applicant's detention on remand was prolonged on the same grounds until 11 October 2005, when he was released from detention.
15. The applicant was detained in the remand centre of the CFECC. The room used for meetings between lawyers and detainees had a glass partition to keep them separated.
16. The relevant domestic law concerning detention on remand was set out in the Court's judgment in Sarban v. Moldova, no. 3456/05, § 52, 4 October 2005.
17. It appears from the photographs submitted by the Government that in the lawyer-client meeting room of the CFECC detention centre, the space for detainees is separated from the rest of the room by a door and a window. The window appears to be made of two plates of glass joined together. Both plates have small holes pierced with a drill; however the holes do not coincide so that nothing can be passed though the window. Moreover, there is a dense green net made either of thin wire or plastic between the glass plates, covering the pierced area of the window. There appears to be no space for passing documents between the lawyer and his client.
18. The domestic courts have ruled on complaints about lack of confidentiality in the CFECC lawyer-client meeting room in the cases of Modârcă (application no. 14437/05) and Sarban (cited above). On 2 November 2004 a judge of the Buiucani District Court ordered the CFECC authorities to remove the glass partition separating lawyers from their clients; however, the CFECC authorities refused to comply with the court order. On 3 December 2004 the same judge revoked the decision of 2 November 2004 arguing that in the meantime she had been informed by the CFECC authorities that there were no recording devices mounted in the wall separating the lawyers from their clients and that the wall was necessary in order to ensure the security of the detainees.
On 15 February 2005 Mr Sarban's lawyer complained again to the Buiucani District Court under Article 5 § 4 of the Convention that he could not confer with his client in conditions of confidentiality. On 16 February the same judge from the Buiucani District Court dismissed the complaint without examining it and referred to her previous decision of 3 December 2004.
19. Between 1 and 3 December 2004 the Moldovan Bar Association held a strike, refusing to attend any procedures regarding persons detained in the remand centre of the CFECC until the administration had agreed to provide lawyers with rooms for confidential meetings with their clients. The demands of the Bar Association were refused (see Sarban, cited above, § 126).
20. On 26 March 2005 the Moldovan Bar Association held a meeting at which the President of the Bar Association and another lawyer informed the participants that they had taken part, together with representatives of the Ministry of Justice, in a commission which had inspected the CFECC detention centre. During the inspection they asked that the glass wall be taken down in order to check that there were no listening devices. They pointed out that it would only be necessary to remove several screws and they proposed that all the expenses linked to the verification be covered by the Bar Association. The CFECC administration rejected the proposal.
21. Recommendation Rec(2006)2 of the Committee of Ministers to member states on the European Prison Rules (adopted by the Committee of Ministers on 11 January 2006 at the 952nd meeting of the Ministers' Deputies), insofar as relevant, reads as follows:
“23.1 All prisoners are entitled to legal advice, and the prison authorities shall provide them with reasonable facilities for gaining access to such advice. ...
23.4 Consultations and other communications including correspondence about legal matters between prisoners and their legal advisers shall be confidential. ...
23.6 Prisoners shall have access to, or be allowed to keep in their possession, documents relating to their legal proceedings.”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
5-4
